Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed October 21, 2020, is a continuation of U.S. application Serial No. 15/445,251 (the ‘251 application) filed February 28, 2017, now U.S. Patent RE48,334 (the ‘334 patent), which is a reissue of U.S. Patent No. 8,592,454 to Shirai et al (the '454 patent), which issued from U.S. patent application 13/119,743 (the ‘743 application) with claims 1-17 on November 26, 2013.  This application is also a reissue of the ‘454 patent.

	Inter Partes Review (IPR)
IPR 2015-00754 (hereinafter “IPR ‘754”) for the ‘454 patent concluded with a Trial Certificate that cancelled claims 1-7 and 12-16.
As per MPEP 1410, “[p]ursuant to 37 CFR 1.173(a)(1), [reissue] applicant is required to include a copy of any disclaimer (37 CFR 1.321 ), certificate of correction (37 CFR 1.322 –1.324 ), reexamination certificate (37 CFR 1.570  and 1.997 ) or certificate from a trial before the Patent Trial and Appeal Board (PTAB) (37 CFR 42.80 ) issued in the patent for which reissue is requested.  Accordingly, Applicant is required to provide a copy of the IPR certificate.
Objection to Application Data Sheet
The application data sheet (ADS) filed on October 21, 2020, is objected to because the domestic benefit information does not properly identify the present application as both a continuation of the ‘251 application and a reissue application of the ‘743 application.  Currently, the ADS identifies the instant application as a “Continuing Reissue of” the ‘251 application.  The ADS should state that the instant application is a “Continuation of” rather than “Continuing Reissue of” the ‘251 application.  Furthermore, the ADS does not identify the instant application as a reissue of the ‘743 application.  See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9.  A corrected ADS is required.
The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  Applicant can also use the Corrected Web-based ADS.  See the Quick Start Guide for Corrected Web-based ADS at https://www.uspto.gov/sites/default/fiies/documents/Corrected-WebADS-QSG.pdf.
Applicant should additionally file, as a paper separate from the next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Consent of Assignee
The Consent of Assignee form filed 05/21/2021 is objected to because it does not provide the name of the assignee in the box which has a statement giving consent to the application, i.e., the box with the statement: “The assignee(s) owing a undivided interest in the original patents is/are                , and the assignee(s) consents to the accompanying application for reissue.”  A new Consent of Assignee form is required.

Statement Under 37 CFR 3.73(c)
The statement under 37 CRF 3.73(c) filed 05/21/2021 is objected to because it lists serial number 17/076,227 and its filing date of 10/21/2020 near the top of the form, yet the reel and frame number cited on the form are for the assignment of U.S. patent 8,592,454.  Accordingly, a new statement under 37 CRF 3.73(c) is required which lists U.S. patent 8,592,454 and its issue date of Nov. 26, 2013, at the appropriate locations near the top of the first page of the form.

Reissue Continuation
	The specialist acknowledges that the specification of the instant reissue application has been amended so as to recite a cross reference to the prior reissue applications for the ‘454 patent, i.e., the ‘251 application.  However, the ‘251 specification has not been amended so as to recite a cross reference to the instant application.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  See MPEP 1451(I).  Since the ‘251 application has issued as reissue patent, the amendments to the specification should be taken care of by Applicant by certificate of correction.
	Furthermore, the cross-reference amendment to the instant specification at col. 1, lines 4-7, should be updated to reflect the fact that Serial No. 15/445,251 has issued as RE48,334.

Claims to be Examined
	The claims presented in the “Amendments to the Claims” document filed 05/21/2021 are different from the claims in the “Clean Version of Pending Claims” filed 05/21/2021.  In particular, the compound in claim 18 of the “Amendments to the Claims” document has a (6-membered) piperidine ring, whereas the compound in claim 18 of the “Clean Version of Pending Claims” has a (5-membered) pyrrolidine ring.  Since the “Amendments to the Claims” document has appropriate markings in accordance with 37 CFR 1.173, i.e., strikethrough for claims lost in IPR ‘754 and underlining for new claims, the claims in the “Amendments to the Claims” document will be examined.  A clean version of claims is unnecessary for reissue.

Non-Compliant Amendment
The “Amendments to the Claims” document filed 05/21/2021 does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
The non-compliance issues are as follows:
The cancellation of claims 8-11 and 17 using strikethrough is improper.  The use of strikethrough is, for example, for claims cancelled in IPR (see MPEP 1453(VI)(B)).  Since claims 8-11 and 17 were not cancelled in IPR ‘754, they should be cancelled in the manner set forth in MPEP 1453(V)(B)(Example 3), i.e., “[t]o cancel an original patent claim, in writing, direct cancellation of the patent claim, e.g., Cancel claim 6.”

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 18-40 directed to a compound, a pharmaceutical composition and methods.  New claims 18, 35, 36, 38 and 40 as per the non-compliant “Amendments to the Claims” filed 05/21/2021, are representative and reproduced below:

18. (New)  A compound represented by the formula


    PNG
    media_image1.png
    356
    567
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    56
    623
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    60
    637
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    60
    619
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    82
    600
    media_image5.png
    Greyscale


Issued claim 1 (now cancelled) required that “ring D is an aromatic ring optionally having substituent(s), wherein 6-quinolyl is excluded”.  This means that 6-quinolyl optionally having substituent(s) is excluded as ring D.  In particular, as noted in the Office Action mailed 08/01/2012 during prosecution of the ‘454 patent, a rejection was made over U.S. 2005/0009815 to DeVita wherein the corresponding ring D in the cited compounds of DeVita was a substituted 6-quinolyl group.  In the amendment filed 12/03/2012, claim 1 was amended so as to exclude the specific compound species taught by DeVita.  In the subsequent Final Rejection mailed 01/22/2013, the Examiner rejected the exclusion of the species under 35 USC 112, first paragraph, as lacking adequate written description in the specification.  In the amendment filed 06/20/2013, Applicant removed the unsupported, excluded species and further amended claim 1 to recite “wherein 6-quinolyl is excluded”, i.e., claim 1 in the amendment filed 06/20/13 recited “ring D is an aromatic ring optionally having substituent(s), wherein 6-quinolyl is excluded”.  In the Remarks filed 06/20/2013 (p. 6), Applicant noted the following:
Claim 1 has been amended to recite “ring D is an aromatic ring optionally having substituent(s), wherein 6-quinolyl is excluded”.  Thus, ring D cannot be a 6-quinolyl group.  Support for this amendment can be found in paragraph [0091] on page 23 of the specification.

As a result, claim 1 has been amended to delete the four excluded compounds having a 6-quinolyl group as ring D.

The four excluded compounds each had a substituted 6-quinolyl group.  Claim 1 in the amendment filed 06/20/2013 subsequently issued as claim 1 of the ‘454 patent with an Examiner’s Amendment that made further changes unrelated to ring D.  In the Reasons for Allowance mailed 07/19/2013, the Examiner reproduced DeVita’s compounds and noted that they were excluded by the recitation “wherein 6-quilonyl [sic] is excluded”.  Thus, it is clear from the prosecution history that the phrase “ring D is an aromatic ring optionally having substituent(s), wherein 6-quinolyl is excluded” excludes unsubstituted 6-quinolyl as well as 6-quinolyl having substituent(s) as in DeVita.  The recitation “wherein 6-quinolyl is excluded” is not present for ring D in current claim 18.  As set forth below, such constitutes a broadening of claim 18 and its dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 27, 28, 31 and 32 are indefinite because they each recite the phrase “the aromatic heterocyclic group”, but it is unclear whether this phrase is referring to ring B or ring D.  Note that in parent claim 18, rings B and D are aromatic heterocyclic groups.  The same applies to dependent claims 33 and 34.
Claim 32 is indefinite because it recites (emphasis added) “one or two 5- or 6-membered heterocycles optionally containing, besides carbon atoms, 1 to 4 hetero atoms selected from an oxygen atom, a sulfur atom and a nitrogen atom”.  A “heterocycle” requires the presence of a heteroatom.  The recited heteroatoms cannot be optional.  The same applies to dependent claims 33 and 34.


Claim Rejections - 35 USC § 251
Claims 18-40 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
Issued claim 1 and its dependent claims in the ‘454 patent required the following: “ring D is an aromatic ring optionally having substituent(s), wherein 6-quinolyl is excluded” (see col. 403, lines 29-30 of the ‘454 patent).  Claims 18-40 do not exclude 6-quinolyl from ring D, i.e., they do not exclude unsubstituted and substituted 6-quinolyl, and thus, are broader than the issued claims of the ‘454 patent.
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,592,454 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991  
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991